Citation Nr: 0524501	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-05 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from May 1949 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision.  The 
veteran filed a notice of disagreement (NOD) in September 
2003, and the RO issued a statement of the case (SOC) in 
November 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2004.  

In June 2005, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO; a transcript of this hearing is associated with the 
claims file.  At the hearing, the veteran submitted an 
opinion from a VA audiologist, along with a waiver of initial 
RO consideration of the evidence.  The Board accepts the 
evidence for inclusion into the record on appeal.  See 
38 C.F.R. § 20.800 (2004).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran currently has bilateral hearing loss 
recognized as a disability for VA purposes.  

3.  While a member of the United States Air Force, the 
veteran likely experienced significant noise exposure as a 
result of his work around aircraft engines.  

4.  The record includes an opinion from a VA audiologist that 
it is at least as likely as not that the veteran's current 
bilateral hearing loss is secondary to his noise exposure in 
service; there is no contrary evidence or opinion of record.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for bilateral hearing loss are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In view of the favorable disposition of the claim on appeal, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claim on appeal has been 
accomplished.  


II.  Analysis

The veteran's service medical records are not available for 
review.  Attempts by the RO to obtain any available service 
medical or personnel records from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, have proven 
unsuccessful.  

However, the veteran has submitted his DD Form 214 (Report of 
Separation from the Armed Forces of the United States), which 
documents that the veteran's MOS (military occupational 
specialty) was aircraft engine mechanic.  The document also 
reflects that during the course of his service, the veteran 
had been assigned to a maintenance squadron in addition to a 
maintenance and supply group.  Furthermore, the veteran's DD 
Form 214 reflects that he received training at Chanute Air 
Force Base in Illinois for "AcftMaintFund" and "AP Turbo 
S/C Rprmn."  It was also noted that he had been assigned to 
Kindley Air Force Base in Bermuda, and was separated from 
service at Shaw Air Force Base in Sumter, South Carolina.  

In connection with his application for service connection, 
the veteran submitted the report a December 2001 VA 
audiological evaluation, which revealed pure tone thresholds, 
in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
75
75
LEFT
50
50
75
100
90

In his Form 9, the veteran stated that, after joining the Air 
Force, he was sent to "turbo super charge school" at 
Chanute Air Force Base.  He reported that he would balance a 
turbo shaft driven by air pressure at speeds of 6,500 
revolutions per minute (RPMs), standing within one foot of 
the engine, and was not provided ear protection.  The veteran 
claimed that his ears would ring for hours afterwards.  The 
veteran also reported that he was stationed at Kindley Air 
Force Base in Bermuda and helped maintain B-29 engines for 
the "Hurricane Hunters."  He noted that he would test the 
engines at 2,100 RPMs without ear protection, and that his 
hearing was lost for days due to the extremely loud engines.  
With his Form 9, the veteran submitted a copy of a document 
pertaining to decibel information.  

During his June 2005 Board hearing, the veteran reiterated 
contentions similar to those noted in his Form 9, and 
asserted that that his post-service civilian occupations did 
result in any significant noise exposure.  During the 
hearing, the veteran submitted an opinion from a VA 
audiologist, also dated in June 2005, which reflects that, 

Given your exposure to intense noise levels while 
providing maintenance to aircraft engines during 
your military service in the Air Force[,] and the 
absence of significant noise exposure in your 
civilian career as pharmaceutical and electrical 
salesman, it is at least as likely as not that 
your current moderate to severe sensorineural 
hearing loss is secondary to your military noise 
exposure.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303.  

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); see also 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The United States Court of Appeals for Veterans Claims has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of- the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005)(per curiam) citing O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the veteran's claim has been undertaken with this 
heightened duty in mind.  

In this case, there are no records to establish any in-
service hearing loss, and the veteran has not contended that 
he was diagnosed with, or treated for, hearing loss during 
active service.  However, the absence of in-service evidence 
of hearing loss is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (nowhere do VA 
regulations provide that a claimant must establish service 
connection through medical records alone).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

Post-service medical evidence includes a December 2001 VA 
audiometric report reflective of bilateral hearing impairment 
sufficient to meet the criteria of 38 C.F.R. § 3.385.  Thus, 
there is objective evidence of record indicating that the 
veteran currently has a bilateral hearing loss disability.  
The Board also finds that, resolving all reasonable doubt in 
the veteran's favor, the record presents a medically sound 
basis for attributing the veteran's hearing loss to his 
active military service.  

In this respect, the veteran's Form 9, as well as his hearing 
testimony, reflect his report that during active service he 
was exposed to intense noise associated with maintenance 
and/or training with aircraft engines.  In light of the facts 
that, while on active service, the veteran's MOS involved 
aircraft engine maintenance/repair, he was assigned to 
maintenance and supply squadrons and groups, and his DD Form 
214 does document that he trained at Chanute Air Force Base 
as a "AP Turbo S/C Rprmn," the Board finds it plausible 
that the veteran spent considerable time working/training 
with aircraft engines.  As such, the Board also finds that 
the veteran's statements regarding his reported experiences 
in the Air Force are credible in that they are supported by 
information contained in his DD Form 214, and that he likely 
experienced significant noise exposure during service as 
alleged.   

Moreover, there is competent evidence-specifically, a VA 
audiologist opinion indicating that there is, at least as 
likely as not, a nexus between the veteran's in-service noise 
exposure and his current hearing loss.  Significantly, there 
is no contrary evidence or opinion on this point (i.e., 
evidence attributing the veteran's current hearing loss 
disability to any other source).  In this regard, the Board 
notes that the VA audiologist's opinion is the only opinion 
to address the question of medical nexus, and the veteran's 
reported post-service employment history does not include 
work that would necessarily involve any significant noise 
exposure.  

In summary, the veteran currently has bilateral hearing loss 
recognized as a disability for VA purposes, likely in-service 
noise exposure, and no other documented noise exposure that 
would necessarily account for his current bilateral hearing 
loss.  Furthermore, there is a competent opinion suggesting 
that there is a relationship between reported in-service 
noise exposure and the veteran's current hearing loss 
disability.  In view of the foregoing, and affording the 
veteran the benefit of the doubt (see 38 U.S.C.A. § 5107(b), 
38 C.F.R. § 3.102, and 
Gilbert, 1 Vet. App. at 53-56), the Board concludes that the 
criteria for service connection for bilateral hearing loss 
are met.  


ORDER

Service connection for bilateral hearing loss is granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


